Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 1 of 11 PageID: 7261




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   IN RE CELGENE CORPORATION
   SECURITIES LiTIGATION                            Case No. 18-cv-04772 (JMV) (JBC)




       STIPULATED 4POSEPROTOCOL GOVERNING REIvIOTE DEPOSITIONS

  I.      SCOPE

          I.     The procedures and protocols outlined herein shall govern any deposition in the

  above-referenced Action, whether party or nonparty, that is conducted via video or internet video

  conference technology, and where the witness and one or more examining attorneys are in different

  physical locations at the time of the deposition (“Remote Deposition”).

          2.     Unless otherwise agreed, all fact-witness depositions in this Action shall be

  conducted as a Remote Deposition. This agreement does not limit the Parties’ right to seek relief

  from the Court if at any time, they (or either one of them) determine that the provisions of this

  Protocol should be vacated.

         3.      As used in this Protocol, the term “Deposition Participants” means all persons

  attending a Remote Deposition and includes, as applicable: (i) one or more of Plaintiff’s counsel;

  (ii) one or more of Defendants’ counsel; (iii) counsel for any third party subpoenaed for deposition;

  (iv) the witness (v) the witness’s counsel; (vi) in-house counsel for any party or third party

  subpoenaed for deposition; (vii) the court reporter; (viii) the videographer; (ix) an interpreter, if

  necessary; and (x) any other participant(s) agreed upon by the Parties.

         4.      For Remote Depositions, oaths may be administered to the witness on the record at

  the start of the deposition or via an affidavit signed by the witness. Such an affidavit or remote

  swearing-in shall satisfy Federal Rules of Civil Procedure 28 and 30(b)(5) and have the same force
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 2 of 11 PageID: 7262




   and effect as if the oath had been administered in person, and is deemed to be an ongoing and

  continuing obligation to provide   testimony in a     truthful, complete, and honest manner under the

  penalty of perjury.

          5.     For the avoidance of doubt, the Parties agree that any available court reporter

  authorized to administer oaths in the state of New York or New Jersey may administer oaths and

  provide court-reporting services for Remote Depositions in this Action, even if the deponent is

  located in a state other than New York or New Jersey.

         6.      The Parties agree that video-recorded Remote Depositions may be used at a trial or

  hearing to the same extent that an in-person deposition may be used at a trial or hearing. The

  Parties shall not assert that any testimony or video recording of such testimony during a Remote

  Deposition is inadmissible in any court or in connection with this Action solely on the ground that

  the testimony was obtained through a Remote Deposition, and shall not object to the other Party’s

  use or introduction of any such content in this Action solely on that basis. Nothing in this

  paragraph is intended to limit or waive any Party’s right to object to such testimony or any video

  recording of such testimony on any other basis.

  II.    REMOTE DEPOSITION PLATFORM

         7.      At least seven (7) days prior to any Remote Deposition, the examining party shall

  provide the Deposition Participants with the name and contact information of the court-reporting

  service that will host and record the Remote Deposition (the “Remote Deposition Vendor”) and

  provide a general description of how the Deposition Participants will access the Remote

  Deposition.


         8.     Remote Depositions will be hosted by the Remote Deposition Vendor’s remote

  deposition platform.   Hosting and co-hosting privileges will not be given to any Deposition

  Participant, aside from the Remote Deposition Vendor’s personnel assigned to the proceeding.


                                                    2
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 3 of 11 PageID: 7263




          9.       The party noticing a Remote Deposition will instruct the Remote Deposition

   Vendor to register Deposition Participants for the Remote Deposition in advance of the deposition,

   based upon a list of Deposition Participants to be provided by the Parties at least three (3) days in

   advance of the deposition. Only Deposition Participants registered by the Remote Deposition

   Vendor will be permitted to enter the Remote Deposition, which will require a password.

          10.      Prior to the commencement of any Remote Deposition, the deposition witness may

  participate in a training with the Remote Deposition Vendor to familiarize himself or herself with

  the Remote Deposition Vendor’s remote-deposition platform. Counsel for the witness may attend

  this training.   Any Deposition Participant may request a separate training from the Remote

  Deposition Vendor prior to the commencement of a Remote Deposition.

          11.      Prior to a Remote Deposition, all Deposition Participants must make reasonable

  efforts to ensure that they: (i) have sufficient internet bandwidth to participate in the Remote

  Deposition; (ii) minimize any technical or other issues that may impair or interrupt their ability to

  participate in the Remote Deposition; and (iii) have tested the equipment that will be used to

  conduct the Remote Deposition and/or are sufficiently familiar with the Remote Deposition

  Vendor’s remote-deposition platform. The witness shall also make reasonable efforts to ensure

  that he or she has a suitable location for the deposition, including a quiet, well-lit, indoor location

  with a neutral background.

          12.      Prior to a Remote Deposition, any Deposition Participant may request that the

  Remote Deposition Vendor arrange for virtual break-out rooms. Only those individuals registered

  for a particular virtual break-out room will be permitted into the virtual break-out room, with the

  exception of the Remote Deposition Vendor’s technical personnel, as necessary.




                                                    3
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 4 of 11 PageID: 7264




          13.    Prior to or during a Remote Deposition, any Deposition Participant other than the

  witness may request from the Remote Deposition Vendor access to RealTime transcription for use

  during the deposition.

          14.    The only recording of the Remote Deposition, whether audio or visual, will be

  through the Remote Deposition Vendor, which will record the Remote Deposition using

  appropriate technological means. The Parties and Deposition Participants may not use any other

  means, whether audio or visual, to record the Remote Deposition. The Parties will instruct the

  Remote Deposition Vendor to record only when the deposition is on the record.

          15.    The Parties agree that the fact that a deposition took place remotely, and was

  recorded remotely, is not a sufficient independent basis to prevent the recording of the Remote

  Deposition from being admitted at trial with the same effect as the recording of an in-person

  deposition.

          16.    At least one (1) business day prior to the commencement of a Remote Deposition,

  deposing counsel must circulate an email to the all registered Deposition Participants setting forth

  an alternative conference call number for all Deposition Participants to utilize in the event that

  technical issues prevent them from communicating within the Remote Deposition Vendor’s

  remote-deposition platform. This conference call number will also be added to the remote-

  deposition platform’s chat window at the commencement of the Remote Deposition for all to use

  in the event of a disruption in the Remote Deposition Platform.

         17.     To host a Remote Deposition, a Remote Deposition Vendor must have

  implemented adequate security measures to ensure the confidentiality of the Remote Deposition,

  including video and audio feeds, and exhibits. These security measures include using tools such

  as a “virtual waiting room,” which allows the court reporter to admit only individuals authorized




                                                   4
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 5 of 11 PageID: 7265




   to attend the deposition, and disabling the “record feature” in the remote-deposition platform for

   the witness and all Deposition Participants.

          18.       The Parties agree to confer in good faith regarding the start time for depositions.

   Unless otherwise agreed to by the Parties or ordered by the Court, Remote Depositions shall be

   conducted during normal business hours within the witness’s local time zone and shall be subject

   to the aggregate time limitations set forth in Federal Rule of Civil Procedure 30(d)(l). If a party

  believes that more than seven (7) hours on the record will be required to fairly examine a witness,

  or if technical difficulties impede the examining attorney’s ability to fairly examine the witness in

  seven (7) hours on the record, the Parties agree to meet and confer about whether additional time

  should be allocated for that deposition. If the witness has restrictions on the length of time he or

  she may sit for a Remote Deposition, the witness’s counsel shall notify counsel for the     noticing


  party in advance of the Remote Deposition so that the Parties may confer on a schedule to complete

  the deposition.

  III.    EXHIBITS

          19.       Any document that may be used as an exhibit during a Remote Deposition shall be

  transmitted to the following individuals in hardcopy (“Exhibit Recipients”); 1 copy to the witness;

  I copy to each Lead Counsel; I copy to second-chair counsel for the opposing party (for a total of

  2 copies to the opposing party’s counsel); 1 copy to any other recipient agreed upon by the Parties.

          20.       The hard copies of any documents shall be transmitted in sealed envelopes

  delivered via FedEx or similar carrier at least the day before the Remote Deposition. Each Exhibit

  Recipient shall provide a mailing address at least seven (7) days in advance of the Remote

  Deposition.

         21.        Other than the examining attorney, all Exhibit Recipients agree that they will not

  open the sealed envelopes or otherwise access such documents unless and until specifically


                                                    5
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 6 of 11 PageID: 7266




  requested to do so by the examining attorney. The witness must open all sealed envelopes for the

  first time on camera.

           22.      All Exhibit Recipients agree that they will not open, unseal, or otherwise access

  any documents that are not introduced as exhibits during a Remote Deposition, and will return all

  such documents to the examining attorney in their original sealed envelopes immediately

  following the conclusion of the Remote Deposition.

           23.     The Parties agree to use all reasonable efforts to comply with the above provisions

  regarding the use of hardcopy exhibits. However, to the extent the examining attorney identifies

  one or more documents that he or she may use as exhibits that have not been transmitted as

  hardcopies to the Exhibit Recipients, the examining attorney may introduce no more than six (6)

  of these exhibits electronically, through the Remote Deposition Vendor’s remote-deposition

  platform, or through any other means agreed to by the Parties. The foregoing limitation on the

  number of electronic exhibits does not apply to any document for which the examining attorney

  has good cause to introduce electronically. “Good cause” includes, but is not limited to, documents

  produced in native format, documents produced in color, documents which are illegible or difficult

  to read in printed form, and documents produced less than thirty (30) days prior to the deposition.

  That a witness was provided with an electronic copy of an exhibit, and not a hardcopy of such

  exhibit, during a Remote Deposition shall not be an independent basis to object to the admissibility

  of that exhibit at trial.

  IV.     DEPOSITION CONDUCT

          24.      Each party’s counsel (and counsel for the witness, if applicable) shall designate one

  attorney to be the primary speaker during the Remote Deposition (each a “Lead Counsel”). All

  other Deposition Participants, aside from the witness and Remote Deposition Vendor’s personnel,

  as necessary, must set their audio on “mute” when the deposition is on the record. In addition, any


                                                     6
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 7 of 11 PageID: 7267




  Deposition Participant whose audio is not set to “mute” when the deposition is on the record shall

  enable “do not disturb” settings for all applications not in use on their electronic devices, including

  but not limited to text message and e-mail notifications.

             25.   During the deposition examination, the witness shall not be permitted to engage in

  private communications with any person, including any Deposition Participant, in any manner that

  is not recorded in the same manner as the deposition itself (i.e., no emails, text messages, or any

  other type of electronic or in-person communication). Any Deposition Participant may make

  reasonable requests for recesses as is customary in non-remote depositions, which shall generally

  be granted as is customary in non-remote depositions.          During any break in the deposition

  examination, the witness’s counsel may communicate with the witness via telephone, email, or

  any other means of communication allowable under the Federal Rules of Civil Procedure and local

  rules. If a Deposition Participant becomes aware of any private conversations occurring within

  the deposition or in contravention of this Protocol, he or she will immediately alert the conversing

  parties.

             26.   Unless and only if instructed to do so by the Remote Deposition Vendor’s

  personnel, the witness shall not put his or her videoconferencing window on mute or turn off his

  or her video camera when the deposition is on the record.

             27.   The deposition shall not commence until all Lead Counsel have joined the

  electronic “room” in which the deposition will take place. Each party has the right to be present

  on video and to have clear audio.      Once the deposition begins, if a Lead Counsel becomes

  disconnected from the deposition, either from the audio feed, video feed, or both, that fact shall be

  noted on the record as soon as the parties become aware, and the deposition must immediately be

  suspended until that attorney has re-joined the deposition and has full access to both audio and

  video. The suspended time will not count against the applicable time limitations for depositions.


                                                    7
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 8 of 11 PageID: 7268




   Any portion of the deposition that has been transcribed while a Lead Counsel is absent or

   experiencing technical difficulties shall, upon the request of Lead Counsel, be re-read upon the

  resolution of the technical difficulty and that Lead Counsel must be given an opportunity to object

  to any questions or answers that occurred in his or her absence. The court reporter or videographer

  will provide a telephone number for use by the attendees to inform the court reporter or

  videographer if a Lead Counsel becomes disconnected or is otherwise experiencing technical

  difficulties.

          28.     In the event that a witness’s camera stops working (or there are similar technical

  issues), deposing counsel shall have the right to decide whether to continue to conduct the Remote

  Deposition solely via telephone or to resume the deposition, either in person or remotely, at a later

  date or time, subject to the requirements of the Federal Rules of Civil Procedure. Any decision by

  deposing counsel to continue with an examination by telephone only shall not be cause for taking

  a second examination of the witness.

          29.     If at any time the court reporter or videographer indicates that he or she is unable

  to effectively transcribe or record the deposition due to technical difficulties, the deposition shall

  be paused and the parties will attempt to resolve those issues. The suspended time will not count

  against the applicable time limitations for depositions. If the issues cannot be resolved to the

  satisfaction of the court reporter or videographer, the deposition shall be suspended.

          30.     If persistent technical issues prevent a Remote Deposition from proceeding, the

  Parties agree to cooperate in good faith to reschedule the deposition as soon as is practically

  feasible.

          31.     Only the court reporter, the videographer, the witness’s counsel, and in-house

  counsel are permitted to be in the same physical location as the witness during a Remote

  Deposition. No other individuals are permitted to be in the same room as the witness during a


                                                    8
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 9 of 11 PageID: 7269




   Remote Deposition. If the witness’s counsel or in-house counsel intends to be in the same physical

   location as the witness during a Remote Deposition, he or she must provide notice to counsel for

  the noticing party no later than seven (7) days prior to the start of the Remote Deposition.

          32.        If the witness’s counsel or in-house counsel is present in the same physical location

  as the witness during a Remote Deposition, such counsel shall either: (i) separately log into the

  remote deposition platform so that all Deposition Participants can both see and hear them; or (ii)

  ensure that a camera view is maintained at the witness’s physical location that includes the witness,

  the witness’s counsel and/or in-house counsel.

          33.    Each Deposition Participant will make best efforts to conduct the Remote

  Deposition in a manner that allows deposing counsel to fully ask questions, all defending counsel

  to fully make any objections and fully ask any redirect questions, witnesses to complete their

  answers, and the court reporter to accurately transcribe the deposition, being mindful of audio

  delays and related challenges inherent in any video-conferencing platform.

          34.    All Parties shall act in good faith to fulfill the letter and spirit of this Remote

  Deposition protocol. In the event that any issues in connection with a Deposition Participant or

  these Remote Deposition Protocols cannot be resolved consensually, subject to the Court’s

  availability, the Parties shall have the right to seek a telephonic hearing with the Court on an

  expedited basis.



   Dated: February 1, 2021                                  Dated: February 1, 2021

   By: /s/ Lawrence S. Lustberg                             By: /s/ Andrew L. Zivitz

   Lawrence S. Lustberg                                     KESSLER TOPAZ
   Kate E. Janukowicz                                        MELTZER & CHECK, LLP
   GIBBONS P.C.                                             Andrew L. Zivitz
   One Gateway Center                                       Matthew L. Mustokoff
   Newark, New Jersey 07102-53 10                           Joshua E. D’Ancona


                                                      9
Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 10 of 11 PageID: 7270




    Telephone: (973) 596-4500               Margaret E. Mazzeo
    Facsimile: (973) 596-0545               Nathan A. Hasiuk
                                            280 King of Prussia Road
    Robert C. Micheletto                    Radnor, PA 19087
    Nina Yadava                             Telephone: (610) 667-7706
    JONES DAY                               Facsimile: (610) 667-7056
    250 Vesey Street
    New York, New York 10281               Lead Counselfor Lead Plaintiff
    Telephone: (212) 326-3690              and the Class
    Facsimile: (212) 755-7306
                                           CARELLA, BYRNE, CECCHI, OLSTEIN,
    A ttorneys for Defendants               BRODY & AGNELLO P.C.
                                           James E. Cecchi
                                           Donald A. Ecklund
                                           5 Becker Farm Road
                                           Roseland, NJ 07068
                                           Telephone: (973) 994-1700
                                           Facsimile: (973) 994-1744


                                           SEEGER WEISS, LLP
                                           Christopher A. Seeger
                                           55 Challenger Road
                                              Floor
                                           Ridgefield Park, NJ 07660
                                           Telephone: (973) 639-9100
                                           Facsimile: (973) 584-9393

                                           Co-Liaison Counsel for Lead Plaintiff
                                           and the Class

                                           BERNSTEIN LITOWITZ BERGER
                                            & GROSSMANN LLP
                                           Salvatore J. Graziano
                                           Adam H. Wierzbowski
                                           Adam D. Hollander
                                           Brenna D. Nelinson
                                           1251 Avenue of the Americas
                                           New York, NY 10020
                                           Telephone: (212) 554-1400
                                           Facsimile: (212) 554-1448

                                           Additional Counselfor the Class




                                      10
            _______________




Case 2:18-cv-04772-JMV-JBC Document 125 Filed 02/03/21 Page 11 of 11 PageID: 7271




            IT IS SO ORDERED.

   Dated:


                                       United States Magistrate Judge




                                      11
